                                                                         ■          - Ii    i          i
                                                                                                DiV.
                  IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA 2ui 3 JL';;                        pi| 2:23
                                  SAVANNAH DIVISION

                                                                      -iiRK.
UNITED STATES OF AMERICA, ex                                                  SQ.          OF GA.
rel. CASEY CLOSE,

        Plaintiff,

V.                                                       CASE NO. CV418-032


SLONE ASSOCIATES, INC., SILER
EXCAVATING LLC, WILLIAM SLONE,
TAMMY SILER, JUSTIN SLONE, and
ABC JOHN DOES 1-10,

        Defendants.




                                           ORDER


        Before    the     Court       is     Plaintiff's        Notice        of        Voluntary

Dismissal Without Prejudice. (Doc. 18.) Pursuant to Federal Rule

of Civil       Procedure      41(a)(1)(A)(i), a           plaintiff may dismiss                     an

action    by     filing "a      notice       of   dismissal      before           the      opposing

party serves either an answer or a motion for summary judgment."

Because    Defendants         have    not     filed      an   answer         or     motion        for


summary    judgment      in    this    case,      this   case    is    hereby DISMISSED

WITHOUT PREJUDICE. The           Clerk of Court is DIRECTED                   to close this


case.



        SO ORDERED this                    day of June 2019.




                                             WILLIAM T. MOORE, JR.
                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA
